Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Applicant’s specification discloses that “Figure 1 illustrates a cross-section of a coated composite material according to the prior art” (page 15, [0058]).

Specification
The disclosure is objected to because of the following informalities:  
page 1, [0001], line 2, the words -- now abandoned, -- should be inserted after the year “2016,”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 6, the word “it” is indefinite.

	lines 6-7, it appears that “a surface of the composite substrate” is the same as the surface of the at least partially uncured composite substrate recited in claim 1, lines 2-3. However, the claim language is unclear as to whether it is. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	lines 8-9, it appears that “the conductive layer” is the same as the cured conductive layer recited in claim 1, lines 6-7. However, the claim language is unclear as to whether it is.

Claim 3
	lines 1-2, recite “wherein said conductive particles are sprayed onto said surface of said at least partially uncured composite substrate”.

The conductive particles are dispersed in a polymeric matrix. It is unclear from the claim language how the conductive particles are sprayed onto the surface of the at least partially uncured composite substrate without the polymer matrix.

Claim 5
	line 1, “the composite substrate” lacks antecedent basis.
	Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals’ § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-5 define over the prior art of record because the prior art does not teach or suggest a method of electroplating a composite material comprising the steps of applying, curing and depositing as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above 

conditions, and a prima facie case of obviousness cannot be established.
Claims 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Brigham (US Patent No. 4,429,216) is cited to teach an electrically conductive element comprising a support and fibrous material which is partially embedded in the support and which partially protrudes therefrom, at least a portion of the fibrous material which protrudes from the support forming a part of a conductive layer comprising randomly distributed fibers having electrically conductive material adhered thereto (col. 2, lines 26-33).
Bardin et al. (US Patent Application Publication No. 2002/0119269 A1) is cited to teach a method of making a cylinder (page 3, [0045]).
Parsons, II et al. (US Patent Application Publication No. 2006/0102487 A1) is cited to teach that a platable coating composition is generally a liquid composition that can be coated onto a substrate and cured (solidified) to form a solid film that is susceptible to electroless plating and subsequent electroplating techniques (page 2, [0015]).
	Evans et al. (US Patent Application Publication No. 2017/0167278 A1) is cited to 


substrate (page 1, [0007] to [0011]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        December 18, 2020